            Case 5:21-cv-00457-R Document 4 Filed 05/19/21 Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

1. RUBY JONES,                                    )
                                                  )
               Plaintiff,                         )
                                                  )      Case No. CIV-2021-457-R
V.                                                )
                                            )
1. CITY OF OKLAHOMA CITY, a Municipal )
Corporation;                                )
2. DAN BRADLEY, in his individual capacity; )
3. RYAN STAGGS, in his individual capacity; )
4. JAMES RAY, in his individual capacity,   )
                                            )
             Defendants.                    )

                   MOTION TO STRIKE AND BRIEF IN SUPPORT

      COMES NOW Defendant, The City of Oklahoma City ("City"), by and through

its counsel, Richard N. Mann and Thomas L. Tucker, and pursuant to Rule 12(£) of the

Federal Rules of Civil Procedure (FRCP) moves to strike photographs from the Plaintiff's

Amended Petition as immaterial.        In support hereof the City respectfully shows as

follows:

       1.   The Plaintiff has included seven (7) photographs throughout her Amended

            Petition. (This lawsuit was initially filed in the District Court of Oklahoma

            County, and timely removed by the City to this Court on May 6th, 2021)

       2. The photographs embedded in the Amended Petition appear to be from one or

            more of the Body Worn Cameras of Oklahoma City Police Officers during

            their encounter with the Plaintiff on August 24th, 2020.
   Case 5:21-cv-00457-R Document 4 Filed 05/19/21 Page 2 of 6




3. The photographs are not particularly clear but appear to represent various

   stages of Plaintiffs resistance to arrest and physical altercation with the

   officers for which she is now suing the City for negligence and the officers for

   civil rights violations.

4. While the photographs do not appear to be randomly placed throughout the

   pleading, they are not specifically related to a particular allegation although

   they follow paragraphs that would suggest a connection.

5. The photographs are not written allegations or factual statements and they do

  , not contain any written words within them.

6. As the photographs do not amount to, or contain, written allegations or factual

   statements, they are not consistent with the pleading code and should be

   stricken as immaterial.

7. The inclusion of the photographs is prejudicial to the City because a petition or

   complaint should consist of allegations and not potential exhibits which have

   been untested through the discovery process.       Similarly, the inclusion of the

   photographs is prejudicial to the City as there is no manner of response

   provided for in the pleading code that would allow the City to prepare an

   answer to such photographs.

8. As Plaintiff and her lead counsel, Damario Solomon-Simmons have held at

   least one press conference about the subject of her arrest, the inclusion of the

   photographs in the body of the petition are just another attempt to publicize

   this case and taint the potential jury pool which is also prejudicial to the City.
                                       2
           Case 5:21-cv-00457-R Document 4 Filed 05/19/21 Page 3 of 6



                                                BRIEF IN SUPPORT

       Pursuant to the pleading code at FRCP 8, " ... a pleading that states a claim for

relief must contain: (1) a short and plain statement of the grounds for the court's

jurisdiction ... (2) a short and plain statement of the claim showing that the pleader is

entitled to relief; and (3) ·a demand for the relief sought, which may include relief in the

alternative or different types of relief. .. "        There is no provision in Rule 8 that provides
                                    I
for including photographs in the body of the petition.

       The only pleading rule that remotely addresses "exhibits" in a pleading is found at
                                    I
                                    I

FRCP 10 (c), and it limits exhibits to a pleading to a "written instrument." Photographs

do not amount to "written instruments" by any stretch of the imagination.                Typically,

" ... [t]hc Rules consistently tscribe pleadings as containing 'statements' and

'allegations', see Fed. R. Civ,. P. 8,9, and such language does not contemplate

photographs or other objects ... "! Nkemakolam v. St. John's Military Sch., 876 F. Supp.
                                        '
2d 1240, 1246 (D. Kan. 2010).           ~


       In the Nkemakolam case, :the District Court ordered stricken from the complaint,
                                        '
an x-ray of a broken bone suffered by a plaintiff as well as a photograph of another

plaintiff bound by tape.     In so ordering the Court said, " ... the x-ray and the photograph

attached to plaintiffs complaint are not intended as assertions of fact or expressly
                                            I
incorporated into the body of th~ complaint; rather they are clearly intended as evidence

to support specific factual allegJtions by plaintiffs. They are not 'written instruments'

and thus are not the types of exhibit contemplated by Rule 10 ... " at 1247.


                                                      3
           Case 5:21-cv-00457-R Document 4 Filed 05/19/21 Page 4 of 6




       In another case relying heavily on the Nkemakolam decision, a U.S. Magistrate in

the U.S. District Court in Kansas struck 32 photographs of electrical burns suffered by a

plaintiff. In Rowan v. Sunflower Elec. Power Corp., 2015 U.S. Dist. Lexis 162977, 2015

WL 8024320, (copy attached hereto as Exhibit 1), the court there determined that the 32

photographs did not add to the otherwise sufficient complaint and were therefore

immaterial. The court noted, " ... the purpose of the complaint is not to prove a plaintiffs

case, but to state a clear, plausible claim for relief which places defendant on notice ... the

photographs do not add to the substance of the complaint, and are therefore immaterial."

(at page 5).

       Another federal district court in North Carolina also relied on the Nkemakolam

case when it struck Plaintiffs arrest mug shot from the Defendant's answer because it

was immaterial and not allowed by the rules. EEOC v. Bo-Cherry, Inc., 2013 U.S. Lexis

74627, (at *7). (copy attached as Exhibit 2). As the court aptly put the matter there:

" ... the rule recognized by the Nkemakolam court also makes commonsense as

complaints and answer are vehicles for teeing up claims and defenses, not offering or

introducing proof of those claims ... " at *10.    There would be no prejudice to a party

seeking to introduce such items into evidence at a later date.

       Also, while not a basis for the motion to strike, Plaintiff not only fails to

authenticate the embedded photographs, there is no suggestion as to the origin of these

photographs.    The City is left to presume that the photos are stills from the body worn

cameras of the officers. Even if Plaintiff were to offer some suggestion of authentication


                                               4
             Case 5:21-cv-00457-R Document 4 Filed 05/19/21 Page 5 of 6




of the photographs consistent with FRE 901(a), their inclusion in a complaint would still

be inconsistent with rules of pleading therefore making them immaterial.

       The City is prejudiced by the inclusion of the photographs in two ways: first,

there is no way for the City to adequately respond in an answer, or motion to dismiss as

the photographs are simply not allegations, or statements that the City can respond to at

this time.   They very well might be items for evidence as some later date so there is no

prejudice to the Plaintiff by striking them from the pleading. Second, given the social

climate railing against police nationwide, placing photographs in the public record by

putting them in a pleading, not once, but now twice in filing a petition and then an

amended petition without any scrutiny whatsoever could be construed as a shameless

attempt to publicize this case and influence potential jury pools.    Whether Plaintiff likes

it or not, the City is entitled, at some time, to a fair opportunity to present its case before

an impartial jury.

       The Court should strike the photographs from the Plaintiffs pleading and make

the Plaintiff amend so the City can consider for a responsive pleading.

       Wherefore the City requests that the Court enter an Order striking all photographs

from Plaintiffs pleadings and file an amended complaint without such exhibits.




                                               5
           Case 5:21-cv-00457-R Document 4 Filed 05/19/21 Page 6 of 6




                                          Respectfully submitted,

                                          KENNETH JORDAN
                                          Municipal Counselor

                                          /s/ Richard N. Mann
                                          Richard N. Mann, OBA #11040
                                          Thomas L. Tucker, OBA #20874
                                          Assistant Municipal Counselors
                                          200 North Walker, Suite 400
                                          Oklahoma City, Oklahoma 73102
                                          (405) 297-2451
                                          richard.mann@okc.gov
                                          thomasltucker@okc.gov
                                          Attorneys for Defendant City

                             CERTIFICATE OF MAILING

        I hereby certify that on the 19 th day of May, 2021, I electronically transmitted the
attached Motion to Strike and Brief in Support to the Clerk of Court using the ECF
System for filing and transmittal of a Notice of Electronic Filing to the following ECF
registrants: Damario Solomon-Simmons, J. Spencer Bryan, Steven J. Terrell, and M.
Kevin Mcilwain, Attorneys for Plaintiff.

                                         /s/ Richard N. Mann
                                         Assistant Municipal Counselor




                                              6
